In The
                                   Court of Appeals
                          Seventh District of Texas at Amarillo

                                           No. 07-22-00171-CV


                               IN THE INTEREST OF L.H., A CHILD

                              On Appeal from the 223rd District Court
                                        Gray County, Texas
                  Trial Court No. 39,999, Honorable Phil N. Vanderpool, Presiding

                                              July 21, 2022
                                  MEMORANDUM OPINION
                         Before QUINN, C.J., and PARKER and DOSS, JJ.,


        Appellant and intervenor below, M.M., appearing pro se, attempts to appeal from

the trial court’s Order of Termination. The trial court signed the order on March 18, 2022.

A notice of appeal was, therefore, due within twenty days after the order was signed, by

April 7, 2022. TEX. R. APP. P. 26.1(b), 28.4(a).1 Appellant filed a notice of appeal on June

16, 2022.




        1   In an accelerated appeal, absent a Rule 26.3 motion, which is not applicable here, “the deadline
for filing a notice of appeal is strictly set at twenty days after the judgment is signed, with no exceptions,”
and, consequently, filing a post-judgment motion will not operate to extend that deadline. See In re K.A.F.,
160 S.W.3d 923, 927 (Tex. 2005).
       A timely notice of appeal is essential to invoking this Court’s jurisdiction. See TEX.

R. APP. P. 25.1(b), 26.1; Verburgt v. Dorner, 959 S.W.2d 615, 616–17 (Tex. 1997). By

letter of June 17, 2022, we notified M.M. that her notice of appeal appeared untimely and

directed her to file a response on or before June 27, 2022, showing grounds for continuing

the appeal or the appeal would be dismissed for want of jurisdiction. To date, M.M. has

not filed a response.

       Accordingly, we dismiss the purported appeal for want of jurisdiction. TEX. R. APP.

P. 42.3(a).

                                                         Per Curiam




                                             2